TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00619-CV



                                   In re Anthony Robert Trejo


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator, Anthony Robert Trejo, an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code § 22.221;

see also Tex. R. App. P. 52.1. In his petition, Trejo appears to ask us to issue a writ of mandamus

directed to the “State of Texas,” the Texas Court of Criminal Appeals, and “Federal Agents.”

               By statute, this Court has the authority to issue a writ of mandamus against “a judge

of a district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction. See Tex. Gov’t Code § 22.221. None of the parties that Trejo has named

is a party against whom we may issue a writ of mandamus. Nor has Trejo demonstrated that the

exercise of our writ power is necessary to enforce our jurisdiction. We have no jurisdiction to grant

Trejo any relief.

               Accordingly, the petition is dismissed for want of jurisdiction.
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: October 14, 2014




                                              2